Case 5:19-cv-01326-PA-SP Document 1-61 Filed 07/18/19 Page 1 of 14 Page ID #:606




                    EXHIBIT D-2
     Case 5:19-cv-01326-PA-SP Document 1-61 Filed 07/18/19 Page 2 of 14 Page ID #:607




 1 David P. Myers (SBN 206137)
   dmyers@myersla wgroup .com
 2 Ann Hendrix (SBN 258285
   ahendrix@myerslawgroup .com
 3 John M. Tomberlin, Jr. (SBN 310435)
 4 jtomberlin@myerslawgroup .com
      THE MYERS LAW GROUP, A.P.C.
 5 9327 Fairway View Place, Suite 100
   Rancho Cucamonga, CA 91730
 6 Telephone: (909) 919-2027
 7 Facsimile: (888) 375-2102
 8 Attorneys for Madison Kleine
 9
10
                         UNITED STATES DISTRICT COURT
11
                         CENTRAL DISTRICT OF CALIFORNIA
12
13    MADISON KLEINE, an individual,              CASE NO: 5:18-cv-02425-DMG-SHK
14
            Plaintiff,
15                                                Assigned to: Hon. Dolly M. Gee
16    vs.
17    CINEMARK USA, INC., A Texas
18    Coporation; CENTURY THEATRES, PLAINTIFF'S RESPONSES TO
      INC., a California Coporation;  DEFENDANT CINEMARK USA,
19    NICHOLAS STONER, an individual; INC.'S SPECIAL
20    And DOES 1 THROUGH 10 inclusive INTERROGATORIES, SET ONE
                  Defendants.
21
22
23
24           PROPOUNDING PARTY:           CINEMARK USA, INC.
             RESPONDING PARTY:            MADISON KLEINE
25           SET NUMBER:                  ONE (1)
26
             MADISON KLEINE ("Plaintiff' or "PLAINTIFF') hereby responds to
27
      CINEMARK USA, INC.'s Special Interrogatories, Set One:
28
               PLAINTIFF'S RESPONSES TO DEFENDANT CINEMARK USA, INC.'S SPECIAL
                                  INTERROGATORIES, SET ONE
                                              1                                 Ex. D-2
                                                                         REMOVAL000526
     Case 5:19-cv-01326-PA-SP Document 1-61 Filed 07/18/19 Page 3 of 14 Page ID #:608




 1                RESPONSES TO SPECIAL INTERROGATORIES

 2 SPECIAL INTERROGATORY NO. 1:
 3     Identify each PERSON who YOU believe may have knowledge of facts
 4 reasonably calculated to lead to the discovery of admissible evidence in this
 5 case, irrespective of whether YOU intend to rely upon their testimony or
 6 knowledge to support YOUR claims or defenses in this case. ("PERSON"
 7 hereinafter means natural persons and all private and governmental entities
 8 and organizations and their representatives and agents. "IDENTIFY''
 9 hereinafter means to give, to the extent known, the PERSON'S full name,
10 present ·or last known address, now or last known place of employment, and
11 present or last known home and business telephone numbers. If such
12 information is not known to YOU, "IDENTIFY'' shall mean to give sufficient
13 information from which DEFENDANT can ascertain the identity and/or
14 location of the PERSON. Once a PERSON has been identified in accordance
15 with this definition, only the name of that PERSON need be listed in response
16 to subsequent interrogatories requesting identification of that PERSON.
17 "YOU" and "YOUR" hereinafter mean Plaintiff Madison Kleine and all others
18 acting or purporting to act on her behalf.)
19 RESPONSE TO SPECIAL INTERROGATORY NO. 1
20          Objection, seeks information protected from disclosure by attorney-client
21 privilege or work-product. (... [N]otes or recorded statements taken by
22 ... counsel [are] protected by the absolute work product privilege because they
23 would reveal counsel's "impressions, conclusions, opinions, or legal research or
24 theories" within the meaning of CCP §2018(c). Nacht & Lewis Architects v.
2 5 Superior Court, 47 Cal.App. 4th 214, 217 (Cal.App.3rd Dist. 1996). Compelled
26 production of a list of potential witnesses interviewed by opposing counsel
27 would necessarily reflect counsel's evaluation of the case by revealing which
28 witnesses or persons who claimed knowledge of the incident counsel deemed
             PLAINTIFF'S RESPONSES TO DEFENDANT CINEMARK USA, INC.'S SPECIAL
                                INTERROGATORIES, SET ONE
                                             2                               Ex. D-2
                                                                      REMOVAL000527
     Case 5:19-cv-01326-PA-SP Document 1-61 Filed 07/18/19 Page 4 of 14 Page ID #:609




 1 important enough to interview. Id. Subject to and without waiving said
 2 objections:
 3          1.    Nicholas Stoner, Usher, Contact Information Unknown

 4          2.    Katherine Heartline, Manager, (760) 514-6500; 18226 Walnut St.
 5 Hesperia, CA 92345

 6          3.    Scott Green, General Manager; Contact Information Unknown;

 7          4.    Robert Furtado, Assistant Manager, (760) 987-7570;

 8          5.    Austin Hunt, Manager, (760) 628-5325;
 9          6.    Joshua Zapada; Assistant Manager; (760) 221-2957;
10          7.    Tracy Shultz; Co-Worker; (951) 334-0613;
11          8.    Lindsey O'Neill; co-worker; Contact Information Unknown;
12          9.    Patty Ann Fiori; Senior Assistant; Contact Information Unknown;
13          10.   Jennifer Simpson; Co-worker; (760) 927-7672;
14         .11.   Joshua Denisen, Boyfriend at time of employment; (760) 694-2269;
15          12.   April Kleine; Mother; (760) 912-8586; and,
16          13.   Doug Kleine; Father; (760) 912-5894.
17 SPECIAL INTERROGATORY NO.2:
18          State the facts that YOU contend may be known by each PERSON
19 listed in YOUR answer to Interrogatory No. 1 above.
20 RESPONSE TO SPECIAL INTERROGATORY NO. 2
21          Plaintiff was sexually harassed by Nicolas Stoner. Austin Hunt was the
22 first person Plaintiff told about the harassment, witnessed the incidents of
23 harassment, and noticed that her schedule had not been changed to reflect her
24 request to no longer work with Stoner. After Hunt noticed Plaintiffs schedule
25 had not been changed, he sent her home. Plaintiff requested her schedule
26 change and filed complaints with Scott Green regarding the sexual
27 harassment. Plaintiff complained to Robert Furtado about the sexual
28 harassments and discussed the harassment over text messages with him.
             PLAINTIFF'S RESPONSES TO DEFENDANT CINEMARK USA, INC.'S SPECIAL
                                INTERROGATORIES, SET ONE
                                            3                                Ex. D-2
                                                                       REMOVAL000528
     Case 5:19-cv-01326-PA-SP Document 1-61 Filed 07/18/19 Page 5 of 14 Page ID #:610




 1 Furtado instructed Plaintiff to speak with Patty Ann Fiori about the matter.
 2 Plaintiff then spoke with Patty Ann Fiori about the sexual harassment and sh
 3 dismissed Plaintiffs complaints and stated, using words to the effect of, she di
 4 not care about Plaintiffs safety. Plaintiff also complained to Joshua Zapada.
 5          Jennifer Simpson was also sexually harassed by Stoner; Plaintiff and sh
 6 discussed the harassment they were facing. Plaintiff confided in her coworker
 7 Lindsey O'Neill about the harassment. Tracy Shultz notified Plaintiff of
 8 Stoner's termination and was there when the conversation between Plaintiff
 9 and Fiore happened, in which Fiore told Plaintiff she did not care about her
10 safety.
11          Plaintiffs boyfriend at the time, Denisen, and her parents, April and
12 Doug Kleine, know about harassment because Plaintiff shared the details with
13 them. During Plaintiffs breaks, she would be in her car on the phone with
14 Denisen while Stoner would circle her vehicle. Plaintiff would go home after a
15 shift and share her emotional distress caused by the harassment with her
16 parents.
17 SPECIAL INTERROGATORY NO.3:
18          IDENTIFY all prior lawsuits, legal proceedings, and administrative
19 agency proceedings (including but not limited to, claims for workers'
20 compensation benefits, claims for unemployment insurance benefits, charges
21 filed with the Equal Employment Opportunity Commission or California
22 Department of Fair Employment and Housing, and/or any legal proceedings for
23 damages, divorce, or bankruptcy) to which YOU have been a party, offered
24 testimony (either at deposition or trial), or have otherwise been involved in, in
25 the past ten (10) years. (For purposes of this interrogatory only, "IDENTIFY"
26 means to provide the name of the lawsuit or proceeding, approximate date of
27 the proceeding or when the lawsuit was pending, description of the subject
28
             PLAINTIFF'S RESPONSES TO DEFENDANT CINEMARK USA, INC.'S SPECIAL
                                INTERROGATORIES, SET ONE
                                            4                                Ex. D-2
                                                                       REMOVAL000529
     Case 5:19-cv-01326-PA-SP Document 1-61 Filed 07/18/19 Page 6 of 14 Page ID #:611




 1 matter, description of YOUR involvement, the file or case number, and the
 2 final judgement or determination, if any.)
 3 RESPONSE TO SPECIAL INTERROGATORY NO. 3
 4     Objection, overbroad in scope and time. Subject to and without waiving
 5 said objections:
 6          None.
 7 SPECIAL INTERROGATORY NO.4:
 8          IDENTIFY all PERSONS, including, but not limited to, employees and
 9 former employees of DEFENDANT, to whom YOU have spoken or otherwise
10 communicated regarding any of the allegations in the COMPLAINT.
11    ("DEFENDANT" hereinafter refers to Cinemark USA, Inc .. For purposes of
12 this interrogatory only, "COMPLAINT" refers to the Complaint filed in this
13 action on behalfofPlaintiffMadison Kleine on September 28,2018, and any
14 subsequently filed amendments thereto.)
15 RESPONSE TO SPECIAL INTERROGATORY NO. 4
16          Objection, seeks information protected from disclosure by attorney-client
17 privilege or work-product.( ... [N]otes or recorded statements taken by
18    ... counsel [are] protected by the absolute work product privilege because they
19 would reveal counsel's "impressions, conclusions, opinions, or legal research or
20 theories" within the meaning of CCP §2018(c). Nacht & Lewis Architects v.
21    Superior Court, 47 Cal. App. 4th 214, 217 (Cal. App. 3d Dist. 1996.) Compelled
22 production of a potential witnesses list interviewed by opposing counsel would
23 necessarily reflect counsel's evaluation of the case by revealing which persons
24 who claimed knowledge of the incident counsel deemed important enough to
25 interview. Id. Subject to and without waiving said objections:
26       1.    Nicholas Stoner, Usher, Contact Information Unknown
27          2.      Katherine Heartline, Manager, (760) 514-6500; 18226 Walnut St.
28 Hesperia, CA 92345
             PLAINTIFF'S RESPONSES TO DEFENDANT CINEMARK USA, INC.'S SPECIAL
                                INTERROGATORIES, SET ONE
                                              5
                                                                               Ex. D-2
                                                                        REMOVAL000530
     Case 5:19-cv-01326-PA-SP Document 1-61 Filed 07/18/19 Page 7 of 14 Page ID #:612




 1          3.    Scott Green, General Manager; Contact Information Unknown;

 2          4.    Robert Furtado, Assistant Manager, (760) 987-7570;

 3          5.    Austin Hunt, Manager, (760) 628-5325;

 4          6.    Joshua Zapada; Assistant Manager; (760) 221-2957;

 5          7.    Tracy Shultz; Co-Worker; (951) 334-0613;

 6          8.    Lindsey O'Neill; co-worker; Contact Information Unknown;

 7          9.    Patty Ann Fiori; Senior Assistant; Contact Information Unknown;

 8          10.   Jennifer Simpson; Co-worker; (760) 927-7672;
 9          11.   Joshua Denisen, Boyfriend at time of employment; (760) 694-2269;
10          12.   April Kleine; Mother; (760) 912-8586; and,
11          13.   Doug Kleine; Father; (760) 912-5894.
12 SPECIAL INTERROGATORY NO. 5:
13          With respect to the allegations in the COMPLAINT that YOU are
14 entitled to damages, identify each type of damages YOU claim DEFENDANT
15 caused YOU and for which you seek to recover in this lawsuit, and for each
16 type of damages please state the amount of damages sought and.the basis for
17 that calculation. (For purposes of this interrogatory only, "COMPLAINT"
18 refers to the Complaint filed in this action on behalf of Plaintiff Madison
19 Kleine on September 28, 2018.)
20 RESPONSE TO SPECIAL INTERROGATORY NO. 5
21          Objection, seeks information protected from disclosure by attorney-client
22 privilege or work-product. (... [N]otes or r_ecorded statements taken by
23    ... counsel [are] protected by the absolute work product privilege because they
24 would reveal counsel's "impressions, conclusions, opinions, or legal research or
25 theories" within the meaning of CCP §2018(c). See Nacht and discussion in
26 Interrogatory response 4. Objection, seeks information violating Plaintiffs
27 constitutional, statutory or common law privacy interest in her private medical
28 information. Hill v. National Collegiate Athletic Assn., 7 Cal. 4th 1 (1994); Britt
             PLAINTIFF'S RESPONSES TO DEFENDANT CINEMARK USA, INC.'S SPECIAL
                                INTERROGATORIES, SET ONE
                                              6                                Ex. D-2
                                                                        REMOVAL000531
     Case 5:19-cv-01326-PA-SP Document 1-61 Filed 07/18/19 Page 8 of 14 Page ID #:613




 1 v. Superior Court, 20 Cal. 3d 844, 849 (1978). Objection, seeks information
 2 constituting an invasion of privacy protected by the Health Insurance
 3 Portability and Accountability Act of 1996 ("HIPAA"). Subject to and without
 4 waiving said objections:
 5          As a result of the sexual harassment Plaintiff suffered emotional
 6 distress. Plaintiff suffered from stress, anxiety, humiliation, embarrassment
 7 and loss of sleep. Plaintiff lost sleep due to being scheduled with Stoner and
 8 having to work in a hostile work environment. She would sit in her car crying
 9 due to the sexual harassment and felt embarrassed because her complaints
10 were not taken serious. The emotional distress, embarrassment, and
11 humiliation are ongoing.
12          Plaintiff also suffered financial damages. Plaintiff was working about 30-
13 40 hours a week earning about $11.74 an hour, totaling approximately $1200 a
14 month. Plaintiff has found employment since her forced resignation.
15 SPECIAL INTERROGATORY NO. 6:
16         IDENTIFY each and every source of income YOU have received from
17 October 5, 2017 to now, including, but not limited to, salary, tips, wages,
18 income from self-employment, workers' compensation payments,
19 unemployment insurance payments, severance payments, payments for sick or
20 vacation leave, disability payments, welfare benefit payments, Medicare
21 benefits, or Social Security benefits. (For purposes of this interrogatory only,
22 "IDENTIFY" means to provide the name of the source, amount of income YOU
23 received from each identified source, and approximate date(s) when YOU
24 received the income.)
25 RESPONSE TO SPECIAL INTERROGATORY NO. 6
26        Objection, seeks information protected from disclosure by attorney-client
27 privilege or work-product. Objection, seeks information violating Plaintiffs
28 constitutional, statutory or common law privacy interest or third parties in
             PLAINTIFF'S RESPONSES TO DEFENDANT CINEMARK USA, INC.'S SPECIAL
                                INTERROGATORIES, SET ONE
                                            7
                                                                              Ex. D-2
                                                                       REMOVAL000532
     Case 5:19-cv-01326-PA-SP Document 1-61 Filed 07/18/19 Page 9 of 14 Page ID #:614




 1 private employment information. Board of Trustees v. Superior Court 119
 2 Cal.App.3d 528 (1981). Objection, compound and Plaintiff possesses a "tax
 3 return privilege," as a California citizen and is protected from turning over tax
 4 returns and related documents in the course of litigation. Save-On Drugs v.
 5 Super. Ct., 15 Cal.3d 1, 6 (1975). Subject to and without waiving said
 6 objections:
 7          From December 2018 to the week of February 19, 2019, Plaintiff worked
 8 as a waitress at DiNapoli's Fire House in Apple Valley, CA. Plaintiff earned
 9 minimum wage plus tips, which averaged to approximately $100 per week.
10 Plaintiff worked approximately 18 hours per week. Prior to becoming a
11 waitress at DiNapoli's Firehouse in December 2018, she worked as a       hostes~

12 there from May 2018 to December 2018, earning minimum wage plus tips,
13 which averaged approximately $20 a week. As of the week of February 19,
14 2019, Plaintiff has returned to her prior position as a hostess with the same
15 pay she previously earned.
16          From November 2017 to December 2017, Plaintiff worked as a seasonal
17 sales associate at JCPenney and from December 2017 to May 2018, Plaintiff
18 was full-time. Plaintiff earned about $11.13 an hour working approximately
19 eights hours a week.
20          For Defendant, Plaintiff worked approximately 30-40 hours per week
21 earning $11.74 an hour. Plaintiff was earning approximately $1200 per month.
22 SPECIAL INTERROGATORY NO. 7:
23         IDENTIFY all jobs YOU have sought since July 1, 2017. (For purposes
2 4 of this interrogatory only, "IDENTIFY" means to provide the position sought;
25 the date of each contact or application; the name and address of the employer
26 or agency; the name of any person who interviewed YOU; whether YOU were
27 offered a position; the terms of any offer, including salary and benefits; and
28 YOUR response to the offer.)
             PLAINTIFF'S RESPONSES TO DEFENDANT CINEMARK USA, INC.'S SPECIAL
                                INTERROGATORIES, SET ONE
                                            8                                Ex. D-2
                                                                      REMOVAL000533
     Case 5:19-cv-01326-PA-SP Document 1-61 Filed 07/18/19 Page 10 of 14 Page ID #:615




 1 RESPONSE TO SPECIAL INTERROGATORY NO. 7
 2          Objection, seeks information violating Plaintiffs constitutional, statutor
 3 or common law privacy interest or third parties in private employment
 4 information. Board of Trustees v. Superior Court 119 Cal.App.3d 528 (1981).
 5 Subject to and without waiving said objections:
                  '
 6          Following her employment with Defendant, Plaintiff worked at
 7 JCPenney; 14370 Bear Valley Rd. Victorville, CA 92392; (760) 241-3111; from
 8 approximately November 2017 to May 2018. Plaintiff then began her
 9 employment at DiNapoli's Fire House; 17856 CA-18 Apple Valley, CA 92307;
10 (760) 242-5802; from May 2018 to now.
11 SPECIAL INTERROGATORY NO.8:
12          IDENTIFY all employers for whom YOU have worked and any other
13 places where YOU have worked since October 5, 2017. (For purposes of this
14 interrogatory only, "IDENTIFY" means to provide the name and address of
15 the employer or other place where YOU have worked, position held, hire date,
16 and termination date.)
17 RESPONSE TO SPECIAL INTERROGATORY NO. 8
18          Objection, seeks information violating Plaintiffs constitutional, statutory
19 or common law privacy interest or third parties in private employment
20 information. Board of Trustees v. Superior Court (1981) 119 Cal.App.3d 528.
21 Subject to and without waiving said objections:
22          .Following her employment with Defendant, Plaintiff worked at
23 JCPenney; 14370 Bear Valley Rd. Victorville, CA 92392; (760) 241-3111; from
24 approximately November 2017 to May 2018. Plaintiff then began her
2 5 employment at DiNapoli's Fire House; 17856 CA-18 Apple Valley, CA 92307;
26 (760) 242-5802; from May 2018 to now.

27 Ill
28 Ill
     ~-------------------------------------------------------------1
             PLAINTIFF'S RESPONSES TO DEFENDANT CINEMARK USA, INC.'S SPECIAL
                                INTERROGATORIES, SET ONE
                                              9                                Ex. D-2
                                                                        REMOVAL000534
     Case 5:19-cv-01326-PA-SP Document 1-61 Filed 07/18/19 Page 11 of 14 Page ID #:616




 1 SPECIAL INTERROGATORY NO. 9:
 2     IDENTIFY all medical providers, including, but not limited to, medical
 3 facilities, doctors, nurses, chiropractors, therapists, psychologists, counselors
 4 and other health care professionals, from whom YOU have sought any type of
 5 treatment in the past five (5) years, including, but not limited to, any medical
 6 provider(s) YOU have seen or are seeing purportedly as a result of
 7 DEFENDANT's alleged conduct. (For purposes of this interrogatory only,
 8 "IDENTIFY" means to provide the name and address of the medical provider
 9 and the type of treatment sought.)
10 RESPONSE TO SPECIAL INTERROGATORY NO. 9
11          Objection, overbroad in scope and time and not reasonably calculated to
12 lead to the discovery of admissible evidence, and offered solely to harass - all
13 medical treatment over the last five years is an absurd request for Plaintiff
14 having been sexually harassed. See also Plaintiffs constitutional, statutory or
15 common law privacy interest in private medical information. Hill and Britt.
16 And in an invasion of Plaintiffs HIPPA rights. Subject to and without waiving
17 said objections:
18          Plaintiff has treated with Dr. Dale Alexander at Desert Behavioral
19 Health; 16195 Siskiyou Rd. Apple Valley, CA 92307; (760) 946-2070 and
20 discussed the events alleged in her complaint in medical therapy sessions.
21 SPECIAL INTERROGATORY NO. 10:
22          IDENTIFY each social networking site or application (including, but not
23 limited to, Facebook, Twitter, Linkedin, MySpace, Instagram, Snapchat) with
24 which YOU have or have had an account between June 1, 2017 and now. (For
25 purposes of this interrogatory only, "IDENTIFY" means to state the name of
26 each social networking site, the username or screen name YOU use or have
27 used for each social networking site YOU identify, and a URL to any profile or
28
             PLAINTIFF'S RESPONSES TO DEFENDANT CINEMARK USA, INC.'S SPECIAL
                                INTERROGATORIES, SET ONE
                                            10                                Ex. D-2
                                                                       REMOVAL000535
     Case 5:19-cv-01326-PA-SP Document 1-61 Filed 07/18/19 Page 12 of 14 Page ID #:617




 1 account YOU have used or created for each social networking site YOU
 2 identify.)
 3 RESPONSE TO SPECIAL INTERROGATORY NO. 10
 4     Objection, overbroad in scope and time, not reasonably calculated to lead
 5 to the discovery of admissible evidence, and seeks only to harass Plaintiff. In
 6 an effort to provide Defendant with the bounds of any relevant information,
 7 Plaintiff has never posted on social media about the events in her complaint or
 8 the conditions of her employment with Defendant.
 9
10
11
12
13
14
      Dated: February 22, 2019           Respectfully Submitted
15                                       THE MYERS LAW GROUP, A.P.C.
16
17
18
19
                                          By:~~
20                                           JDavid P. Myers
                                               Ann Hendrix
21                                             John M. Tomberlin
22                                             Attorneys for Madison Kleine

23
24
25
26
27
28
             PLAINTIFF'S RESPONSES TO DEFENDANT CINEMARK USA, INC.'S SPECIAL
                                INTERROGATORIES, SET ONE
                                           11                                Ex. D-2
                                                                      REMOVAL000536
     Case 5:19-cv-01326-PA-SP Document 1-61 Filed 07/18/19 Page 13 of 14 Page ID #:618



   Kleine v. Cinemark USA, Inc. et al.
 1 CASE NO: 5: 18-cv-02425-DMG-SHK
 2
                                           VERIFICATION
 3
            I am a party to this action.            I have read the foregoing PLAINTIFF'S
 4
      RESPONSES         TO     DEFENDANT            CINEMARK           USA,      INC.'S     SPECIAL
 5
      INTERROGATORIES, SET ONE. The matters stated in the foregoing document
 6
      are true of my own knowledge except as to those matters which are stated on
 7
      information and belief, and as to those matters I believe them to be true.
 8
            I certify and declare under the penalty of perjury under the laws of the State
 9
      of California that the foregoing is true and correct.
10


                    Executed on _ ___..lfj.o.L.__..--<..,d~O_-_J___JC?)-J--_ _ _ _ _ _ at
                                                     (date)

                          ~ Cc~.,
                             (City, St t
                                         C-4-

17
18
                                                  ~u
                                                  Madison Kleine
19
20
21
22
23
24
25
26
27
28

                                              VERIFICATION                                     Ex. D-2
                                                    . 1-
                                                                                        REMOVAL000537
     Case 5:19-cv-01326-PA-SP Document 1-61 Filed 07/18/19 Page 14 of 14 Page ID #:619
      Madison v. Cinemark USA. Inc .. et al
      CASE NO: 5:18-cv-02425-DMG-SHK


 1                              PROOF OF SERVICE
 2        I am employed in the office of a member of the bar of this Court at whose
   direction this service was made. I am over the age of 18 and not a party to the
 3 within action; my business address is 9327 Fairway View Place , Suite 100,
 4
   Rancho Cucamonga, CA 91730.

 5    On February 22, 2019, I served the foregoing document described as
 6
   PLAINTIFF'S RESPONSES TO DEFENDANT CINEMARK USA, INC.'S
   SPECIAL INTERROGATORIES, SET ONE by serving interested parties in this
 7 action by placing a true copy thereof in a sealed envelope, addressed as follows:
 8
                  Sonya Goodwin, Esq.
 9                Emily Burkhardt Vicente, Esq.
                  HUNTON ANDREWS KURTH, LLP
10
                  550 South Hope St., Suite 2000
11                Los Angeles, CA 90071
12
        I am "readily familiar" with the firm's practice of services of process.
13 Under that practice, this document would be deposited:

14         (BY FACSIMILIE) I faxed the document(s) to the person(s) at the fax
15          number(s) listed above. I did not receive any electronic message or
            indication that the transmission was unsuccessful.
16      X  (BY MAIL): with U.S. postal service on that same day with postage
17          thereon fully prepaid in the ordinary course of business.
      ~~~- (BY UPS) Overnight Delivery with the envelope placed in or with a
18          facility maintained by the overnight delivery carrier with fees paid for
19          or provided for.
      ~~~_(BY PERSONAL SERVICE) I caused such envelope(s) to be
20          personally served by messenger to the above addresses(s)
21    ==~_(BY EMAIL) I caused the document( s) to be sent to the person( s) at
            the electronic address( es) listed above. Tdid not receive any electronic
22          message or indication that the transmission was unsuccessfuL
23
         I declare under the penalty of perjury under the laws of the State of
24 California that the foregoing is true and correct.
25
              Executed February 22, 20 19 at Rancho Cucamonga, California.
26
27
                                                  Tiffany Montero
28

                                              PROOF OF SERVICE
                                                   -   1 -                      Ex. D-2
                                                                         REMOVAL000538
